 



         

Exhibit 10.1
UNIVERSAL FIELD SERVICES, INC.
14677 Midway Road, Suite 115
Addison, TX 75001

         
June 15, 2007
       
 
       
Mr. William H Oyster, President
  County: Dallas    
DGSE Corporation
  Highway No. IH 635 @ 35E    
2817 Forest Lane
  Location:    
Dallas, TX 75234
  Project No. 8118-01-034    
 
  ROW CSJ No. 2374-01-052    
 
  District Dallas    
 
  Parcel No. 22    

Dear Mr. Oyster:
You have indicated a willingness to sign a deed for a portion of your property
on behalf of DGSE Corporation (Owner); being a 18,443 square feet tract of land
which is situated at 2817 Forest Lane, in the City of Dallas, Dallas County,
Texas, being a part of the Issac B. Webb survey, Abstract No. 1574, being
further situated in Block Number 6589, official number of the City of Dallas,
being part of a tract of land described to DGSE Corporation as recorded in
Volume 87235, Page 4525, Deed Records of Dallas County, Texas (D.R.D.C.T), and
being more particularly described by metes and bounds on the attached Exhibit A.
It is important to confirm this agreement in order to avoid any possible
misunderstanding as to the details of the purchase or the process by which the
Texas Department of Transportation (TxDOT) will make payment. The payment of
$1,299,898.00 as herein agreed will constitute full payment to be made by TxDOT
for the property to be conveyed to the State.
TxDOT and the Grantor have agreed to the following provisions.
Until payment is made by TxDOT, title and possession of the property to be
conveyed remains with the Owner. The Owner shall bear all risk of loss to any
and all such property prior to such payment. Either the Owner or TxDOT shall
have the right to terminate this agreement.
The payment of the amount herein stated and the terms provided constitute the
only promises, consideration and conditions of this purchase; and no other
promises, consideration or conditions have been signified or implied, save and
except any benefits which may accrue under the State’s Relocation Assistance
Program and the mutual benefits to be derived by the Owner and TxDOT from the
signing of this agreement.
The State, without cost to the Owner, will pay the cost of recording all
instruments conveying title to the State.

 



--------------------------------------------------------------------------------



 



It is understood and agreed by all parties as follows:

  1.   The Escrow Officer is authorized to deduct from the Owners proceeds, an
amount sufficient to cover the amount of prorated taxes due up to the date of
closing.     2.   The Owner must provide the Title Company a Corporate
Resolution by the Board of Directors of DGSE Corporation authorizing the current
transaction, naming the officers authorized to execute the necessary
instrument(s).     3.   Owner agrees to secure the required and fully executed
Release of Lien from the Mortgage Holder and deliver said document to Fidelity
Title Company at least (15) days prior to the close of escrow. The Escrow
Officer will review the said document and the close of escrow will proceed
accordingly.     4.   Owner to retain the following improvements: Steel Sign
Poles, Trade Sign(s), Miscellaneous Lights and AC Units. Owner agrees and
understands that the Owner shall remove improvement(s) by January 7, 2008. In
the event that Owner fails for any reason to remove said improvement(s) within
the time herein provided for title to said improvement(s) including the portion
or portions thereof located on the Owners remaining property, shall vest in the
State of Texas, all for the same Consideration recited above.     5.   Universal
Field Services, Inc. will continue to provide ongoing relocation advisory
Assistance regarding the (ODA) Outdoor Advertising Sign owned by Federal Health
Sign Company. All claims for relocation shall be filed with the agency no later
than 18 months after the date if displacement or from the date the final payment
is received for the real estate.

Owner understands and agrees that it will be necessary for the State to enter
upon the remaining property out of which the above-described property was
conveyed for the purpose of removing that portion of the above-described
improvements, which are located on such Owner’s remaining property. Owner herby
authorizes the State, its agents or assigns, to enter upon such remaining
property of the Owner as a result of such entry and removal of said
improvement(s).
In consideration of the State’s allowing Owner to occupy the herein described
land after its acquisition by the State, Owner agrees that such occupancy shall
terminate no later that January 7, 2008, subject, however to such written
extensions of times as the State may grant. Such extensions will be granted only
upon a showing by Owner of extenuating circumstances, which in the sole
reasonable opinion of the State will justify such extension.
Owner agrees that such occupancy shall be for its benefit exclusively, and the
Owner acknowledge that the said occupancy hereunder shall be for its sole
benefit and that no payment has been made or is to be made to the State for use
of such premises, and that any attempt to assign such benefit, or to lease,
rent, sublet, or in any manner suffer or permit occupancy of the land or
improvements thereon by a third party shall automatically suspend the operation
of the provision, and the State shall then have immediate right of possession.

 



--------------------------------------------------------------------------------



 



With respect to any improvements located upon said land, title to which is to
acquired by the State, Owner shall make every reasonable effort to keep such
improvements in good repair and shall exercise such diligence as may be
necessary to protect same from damage. Owner shall continue to maintain adequate
Casualty Insurance and Fire Loss policies through the period of Owner’s
occupancy.
Owner acknowledges that it is occupying the premises “AS IS” with all faults.
Owner hereby waives any and all causes of action, claims, demands, damages and
liens based on any warranty, expressed or implied, including but not limited to
implied warranty of suitability for a particular purpose.
It is suggested that you carefully review the proposed Right of Way Deed and
satisfy yourself as to is provisions. With your signing of this agreement and
execution of the deed the State will proceed with the issuance of a State
warrant which will be made out jointly to you and to Fidelity Title Company,
agent for the Texas Department of Transportation.
This company has been designated as the State’s closing agent and is responsible
to see that TxDOT obtains clear title. It will not endorse the warrant and make
payment until clear title is secured. At the same time, you have the right to
withhold endorsement of the warrant and not accept payment until you are fully
satisfied on all details of the transaction.

         
 
  Sincerely,    
 
       
 
  /s/ Cheryl W. Bennett
 
   
 
  Cheryl W. Bennett, SR/WA    
 
  Regional Manager for Texas Projects    
 
  Universal Field Services, Inc.    
 
  On behalf of The Texas Department of    
 
  Transportation    

I (We) fully understand the Texas Department of Transportation proposal as
contained in the agreement and hereby acknowledge receipt of the brochure
entitled “Relocation Assistance.”
I (We) understand that relocation assistance benefits are handled entirely
separate from and in addition to this transaction and agree that my
(our) execution of the Right of Way Deed is based on this understanding.
DGSE CORPORATION
BY:

     
/s/ William H. Oyster
 
   
William H. Oyster, President     SSN or FEI

 